Name: Council Regulation (EC) No 423/95 of 20 February 1995 amending Regulation (EEC) No 2997/87 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  plant product;  regions and regional policy
 Date Published: nan

 Avis juridique important|31995R0423Council Regulation (EC) No 423/95 of 20 February 1995 amending Regulation (EEC) No 2997/87 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production Official Journal L 045 , 01/03/1995 P. 0001 - 0001COUNCIL REGULATION (EC) No 423/95 of 20 February 1995 amending Regulation (EEC) No 2997/87 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of productionTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas, having regard to the imbalance on the market in bitter varieties, Regulation (EEC) No 2997/87 (3) lays down special varietal conversion measures; Whereas varietal conversion for hops would be more effective if it were accompanied by land consolidation measures; whereas such land consolidation measures are currently being implemented in the hop-growing regions of Spain; whereas the entire area under hops scheduled for varietal conversion should be subject to land consolidation prior to conversion; whereas the time required for the land consolidation operation would not allow for the implementation of subsequent varietal conversion for a large part of the area in question within the time limits set by Regulation (EEC) No 2997/87; Whereas the Portuguese Republic, the Kingdom of Belgium and the United Kingdom have encountered unforeseeable delays in the implementation of the conversion plans initially approved; whereas the duration of the conversion programmes for the four said Member States should therefore be extended with effect from 1 January 1995; Whereas Regulation (EEC) No 2997/87 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The second subparagraph of Article 2 (1) of Regulation (EEC) No 2997/87 shall be replaced by the following: 'In the case of the Kingdom of Spain, the Portuguese Republic and the Kingdom of Belgium, the members of the producers' groups concerned shall undertake to implement the conversion plans before 31 December 1996. In the case of the United Kingdom, this date shall be 31 December 1995.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 1995. For the Council The President J. PUECH (1) OJ No C 377, 31. 12. 1994, p. 17. (2) Opinion delivered on 17 February 1995 (not yet published in the Official Journal). (3) OJ No L 284, 7. 10. 1987, p. 19. Regulation as last amended by Regulation (EEC) No 3338/92 (OJ No L 336, 20. 11. 1992, p. 3).